George Rose Smith, Justice. The appellant, charged with the theft of a tractor-trailer, was found guilty of grand larceny and was sentenced to imprisonment for three years. His only assignment of error is that the State failed to prove that the stolen property was worth more than $35. The owner of the tractor-trailer testified, in March, 1973, that he paid $3,300 for it “about two weeks before Christmas,” which would have been less than three months before the theft on February 15, 1973. The proof also shows that the rig was in operating condition and had apparently just been driven to Arkansas from North Carolina with a load of furniture. We find the testimony sufficient to support the jury’s verdict. The qase is unlike Rogers v. State, 248 Ark. 696, 453 S.W. 2d 393 (1970), cited by appellant, for there the State offered no testimony to indicate the value of the stolen car, in dollars and cents. Here the State showed what the owner had recently paid for the stolen rig, which is a permissible factor for the jury to consider in determining market value. Williams v. State, 252 Ark. 1289, 482 S.W. 2d 810 (1972); Jones on Evidence, § 4.54 (6th ed., 1972). The jury, upon the uncontradicted proof in this case, could reasonably have concluded that the tractor-trailer combination was worth more than $35 on the date of the theft. In fact, the opposite conclusion would have been wholly unreasonable. Affirmed.